DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, filed on the 27th of July of 2021, has been entered.

 Response to Amendment
The following detailed action acknowledges the amendments of the response filed on 27th of July of 2021. The amendments in the filed response have been entered. 
Claims 1, 4-8, and 11-20 have been amended. 
Claims 3 and 10 are confirmed to have been cancelled. 
Claims 1-2, 4-9 and 11-20 are pending in the application and the status of the application is currently pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mintz (US 2018/0314809, hereinafter “Mintz”), in view of Dementev (US 2018/0183687, hereinafter “Dementev”), in view of Verma (US 2017/0118294, hereinafter “Verma”).
Regarding Claims , Mintz teaches 
forming a blockchain in a blockchain network […], wherein the blockchain comprises a transactional database maintaining usage data for one or more applications and a pool of licensing tokens having a finite number of licensing tokens for the one or more applications; (interpreting the blockchain is created for managing transactions: “The blockchain database 112 may include a blockchain 114. The blockchain 114 may include a ledger of information that is replicated across multiple distributed nodes to provide a distributed ledger. The blockchain 114 may include datablocks appended together to form the blockchain 114. The blockchain 114 may provide a growing, shared digital data flow, which serves as the source of truth between parties that access data stored in the blockchain 114. For example, the blockchain 114 may provide a chronological ledger of information. In an embodiment, one or more of the successive datablocks may include a hash of a previous datablock. Modifications to one or more datablocks in the blockchain 114 may cause inconsistencies in the hashed information stored in the successive datablocks. The inconsistencies may be detected and managed by the blockchain database 112 in concert with other decentralized server nodes. In some examples, the blockchain 114 may be tailored for a particular purpose. For example, the blockchain 114 may provide a history of transactions related to entitlement of physical and/or virtual assets. The blockchain 114 may be tailored for managing virtual representations of a licensing agreement that contains and/or identifies ownership of and/or controls access to software and/or hardware. The blockchain 114 may include one or more self-executing tokens 116.” See Mintz in [0036]-[0037]; “The self-executing tokens 116 may be stored on one or more blockchains. For example, when the self-executing tokens 116 are stored in the blockchain 114, unauthorized changes to the self-executing tokens 116 are minimized and easily detected. Authorized changes to the self-executing tokens 116 are recorded in the blockchain 114 such that the blockchain 114 provides an auditable record of all changes to the self-executing tokens 116 and/or to parties that authorized the changes. For example, the blockchain 114 may include a ledger of the history associated with one or more of the self-executing tokens 116. The self-executing tokens 116 may be modified and/or ownership of the self-executing tokens 116 may be transferred over time. In some examples, the blockchain 114 may include a history of transactions including updates to the ownership of the self-executing tokens 116 and/or modifications to the self-executing tokens 116. Thus, unlike traditional databases, the blockchain 114 may provide an immutable record of the token. For example, the blockchain 114 may provide a ledger of modifications and/or transfer of ownership to the token. In addition, the blockchain 114 may include the logic required for controlling access to software based on one or more of the self-executing tokens 116 stored in the blockchain 114.” See Mintz in [0040]; “For example, the licensed component 104 may include software, such as an application, that is installed on the remote device 102 and/or executing on the remote device 102. Alternatively or in addition, the licensed component 104 may include software that is packaged for installation on the remote device 102, such as compressed as a ZIP (or some other compression standard) prior to installation. In other examples, the licensed component 104 may include hardware that is connected with the remote device 102. Non-limiting examples of the licensed component 104 include, for example, a mobile application, an operating system, a web-page, and/or a suite of programs, a USB device, a Bluetooth device, a networking device, or any other type of device and/or software.” See Mintz in [0028]);
for each instantiated instance of an application of the one or more applications executed locally on a computing device associated with a user, inclusive of a first instance of the application and any instances of the application subsequent to the first instance, retrieving one or more licensing tokens from the pool of licensing tokens for each instance of the application and deducting the one or more licensing tokens for each instance of the application from the finite number of licensing tokens by recording the one or more licensing tokens for each instance of the application as being consumed within the blockchain (“The token manager 118 may detect an access event corresponding to the licensed component 104 (702). For example, the token manager 118 may receive an access message from the remote device 102, the permission service 106, the licensed component 104, and/or any other component configured to monitor access to the licensed component 104. As previously described, the access message may include a message or API call that includes information, such as an access event, indicative of the licensed component, or any feature provided by the licensed component 104, being accessed, controlled, toggled, activated, installed, uninstalled, and/or communicated with. Alternatively or in addition, the access message may be indicative of a request to access control, toggle, activate, install, uninstall, and/or communicated with the licensed component 104.” See Mintz [0104]; “The token manager 118 may acquire, from the blockchain 114, the license smart contract (706). For example, in response to detecting the access event and/or identifying the blockchain 114, the token manager 118 may communicate with the blockchain database 112 to identify a datablock in the blockchain 114 that includes the license smart contract 408. In some examples, the token manager 118 may traverse the blockchain 114 to identify a plurality of datablocks comprising respective license smart contracts previously created. The license smart contracts may have been previously created, for example, using one or more license factory smart contracts and then added to one or more datablocks in the blockchain 114. The token manager 118 may identify, in response to traversing the blockchain 114, the datablock that includes the license smart contract 408 corresponding to the licensed component 104.” See Mintz in [0106]);
[…] wherein the returned one or more licensing tokens are recorded as being returned to the pool of licensing tokens in the blockchain and are available for use by an alternative application of the one or more applications (interpreting the action of recordation to occur after the return of the licensing tokens: “The token manager 118 may obtain usage information corresponding to the licensed component 104 (802). For example, the remote device 102 may send the usage information to the decentralized server node 108. Alternatively or in addition, the token manager 118 may receive the usage information from some other source. The token manager 118 may append a datablock to the blockchain 114, the datablock comprising the usage information (804). For example, the blockchain 114 may maintain a growing record of usage information. The blockchain 114 may be accessed to acquire the usage information. In some examples, the usage information may be cumulative and the blockchain 114 may maintain a ledger of the usage information. The token manager 118 may access previous usage information stored in one or more previous datablocks to cumulate the amount of usage corresponding to the licensed component 104. In other examples, the usage information stored in the blockchain 114 may be accessed to make additional determinations about the access rights to the licensed component 104. In one example, the token manager 118 may accumulate the total usage time of the licensed component by cumulating usage time indicated in multiple datablocks stored in the blockchain.” See Mintz in at least [0110]-[0111]); and
validating usage of the one or more applications according to the one or more licensing tokens using the blockchain (interpreting the validation is related to access rights: “The token manager 118 may determine, based on execution of the licensing logic, whether access is granted to the licensing component (812). In response to access being denied (812, no), the token manager 118 may cause access to be restricted (814). For example, the token manager 118 may communicate a message to the remote device 102, which causes the remote device 102 to restrict access to the licensed component 104. Alternatively, the token manager 118 may determine that access is granted (812, yes). In response to access being granted, the token manager 118 may cause access to the licensed component 104 to be granted. For example, the token manager 118 may communicate with the remote device 102 and cause the remote deice to allow access to the licensed component 104.” See Mintz in [0116]), 
wherein the [token manager] serves as a standardized and common interface to display the usage of the one or more applications notwithstanding whether the one or more applications originate from different vendors (“For example, the token manager 118 may provide an interface, such as an Application Programming Interface (API), for adding and updating information stored in the blockchain 114. Alternatively or in addition, the token manager 118 may provide an interface for determining if use of the licensed component 104 or features therein, is authorized based on one or more of the self-executing tokens 116 stored in the blockchain 114. Additionally or alternatively, the token manager 118 may provide an interface for sending and receiving usage information related to one or more licensed components that are licensed according to one or more of the self-executing tokens 116.” See Mintz in at least [0042]).
Mintz does not explicitly teach a blockchain having a vendor peer and a plurality of customer peers. However, it is described that a group of customer peers form “peer-to-peer” relationships with the vendor peer, where they are connected through a transaction. 
Mintz does not expressly teach vendor peers and customer peers.  
However, Dementev does teach vendor device and client device (“According to an exemplary aspect, a system is provided for utilizing blockchain technology for managing services and licenses. In this aspect, the system includes an electronic database configured to store an operator license relating to an operator node associated with a vendor, the operator license indicating transactional authority of the operator node;” See Dementev in [0016]; “… according to one exemplary aspect, the vendor 140 (which can be a vendor of software applications, data storage or the like, for example) can be communicatively coupled to one or a plurality of service/license operator nodes 110 that are operators for providing services, software applications, licenses, etc., to a plurality of customers/clients, such as client device 150, which can be any type of conventional computing device, such as a personal computer, laptop, smartphone, tablet, or the like, for example. In the exemplary aspect, the client device 150 is configured to access one or more nodes in the blockchain network 130 in order to validate the service or license obtained from operator node 110...” See [0029]). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Mintz from “participating entity” to the teachings of Dementev of “vendor nodes and client nodes”, because the process of a transaction yields different results than a generic or other process, which are protected and secured within the blockchain protocol. 
Mintz, in view of Dementev, does not expressly teach respectively returning the one or more licensing tokens to the pool of licensing tokens associated with each instance of the application upon terminating use of each instance of the application. 
However, Verma does teach returning the one or more [session token] upon terminating use of the one or more applications ("Tokens can become available for instance when a session is closed. Namely, once a session has closed, the token (cashed in to open the session) can be returned to the free token pool). Additionally, the size of the free token pool (i.e., the number of free tokens) can be increased by the management server based, for example, on a decreased amount of network traffic." See Verma in [0044]). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include in the teachings of Mintz "returning the token at the end of the session", as taught by Verma, because it secures each session of the use of the application that the token grants access to use while protecting the license from fraud and corruption.
Regarding Claims 2 and 9, Mintz, in view of Dementev, in view of Verma, teaches the limitations of claims 1 and 8. Mintz further teaches including using the one or more licensing tokens from the pool of licensing tokens upon initiating a login operation to the one or more applications (“The remote device 102 may further include a permission service 106. The permission service 106 may control access to and/or operation of the licensed component 104. For example, the permission service 106 may receive communications from a remote location and control access to and/or operation of the licensed component 104 based on the communications. As described herein, access to the licensed component means installation of a software and/or hardware component; communication with the hardware and/or software component; and/or interaction with the software and/or hardware component in any way.” See Mintz in [0029]).
Regarding Claims 4, 11 and 17, Mintz, in view of Dementev, in view of Verma, teaches the limitations of claims 1, 8 and 15. Mintz further teaches
extracting the usage data of the one or more applications (“Additionally or alternatively, the token manager 118 may provide an interface for sending and receiving usage information related to one or more licensed components that are licensed according to one or more of the self-executing tokens 116. Alternatively or in addition, the token manager 118 may provide an interface for determining whether the remote device 102 is authorized to launch the licensed component 104 and/or access various features of the licensed component 104 based on one or more of the self-executing tokens 116.” See Mintz in [0042]); and
converting the usage data into a blockchain data structure for storing in the blockchain (“When the entity wishes to store a data element in the blockchain 114, the entity may first encrypt the data element using the private key before the data is submitted for insertion in the blockchain 114. The encrypted data element may be decrypted by anyone having access to the public key of the entity. Any tampering of the encrypted data may result in unreadable data when decrypted using the public key. As such, encryption using the private key represents a digital signature of the data element by the entity and any tampering of the encrypted data is easily detected.” See Mintz in [0062]).
Regarding Claims 5, 12 and 18, Mintz, in view of Dementev, in view of Verma, teaches the limitations of claims 4, 11 and 17. Mintz further teaches including recording the usage data of the one or more applications in the blockchain (See Mintz in [0031] and [0062]).
Regarding Claims 6, 13 and 19, Mintz, in view of Dementev, in view of Verma, teaches the limitations of claims 4, 11 and 17. Mintz further teaches dynamically accessing the usage data in the blockchain via an interactive graphical user interface (GUI) of the computing device (“In other examples, the usage information may include interactions, or attempted interactions, with features provided by the licensed component 104, such as buttons, lists, dropdowns, etc., in a graphical user interface.” See [0031]).
Regarding Claim 16, Mintz, in view of Dementev, in view of Verma, teaches the limitations of claim 15. Mintz further teaches including an executable portion that uses the one or more licensing tokens from the pool of licensing tokens upon initiating a login operation to the one or more applications (“the blockchain 114 may include the logic required for controlling access to software based on one or more of the self-executing tokens 116 stored in the blockchain 114.” See Mintz in [0040]).

Response to Arguments
Applicant’s arguments, filed 27th of July of 2021, with respect to the rejections under 35 USC 101, 35 USC 112 and 35 USC 103 have been fully considered.  
Regarding the rejection under 35 USC 101, the Applicant argues: Claims 1-20 stand rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. Specifically, the Office alleges that the elements of independent claims 1, 8, and 15 (and similarly the claims dependent thereon) are directed to a judicial exception in the form of an abstract idea, as the Office contends that the claims each recite a process which could be reasonably interpreted as a mental process or certain methods of organizing human activity but for the recitation of generic computer components.
In response: In view of the amendments to the claims, the claims do not recite an abstract idea. Without further discussion into the arguments, the claim amendments are enough to confirm the claims are eligible, and thus the rejection has been withdrawn.

Regarding the rejection under 35 USC 112, the Applicant argues: Claims 8-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter of the invention. Specifically, it is noted that independent claims 8 and 15 recite "wherein the one or more licensing tokens are retrieved and deducted from a total number of the pool of licensing tokens each time the one or more applications are instantiated", which allegedly is not positively tied to the "providing step".
Applicants have amended independent claims 1, 8, and 15 to more clearly recite the description of this functionality and how the functionality ties to the other elements recited in each claim. In view of these amendments, Applicants respectfully request these rejections be withdrawn.
In response: In view of the amendments to the claims, the issue has been resolved, and the rejection has been withdrawn.

Regarding the rejection under 35 USC 103, the Applicant argues: Claims 1, 2, 4-6, 8, 9, 11-13, 15, and 17-19 stand rejected under 35 U.S.C. § 103 as being obvious over U.S. Patent Publication No. 2016/0070891 ("Angelov") in view of U.S. Patent Publication No. 2017/0083697 ("Hayashi"), and further in view of U.S. Patent Publication No. 10,755,226 ("Robyak"). Claims 3, 10, and 16 stand rejected under 35 U.S.C. § 103 as being obvious over Angelov in view of Hayashi and Robyak, and further in view of U.S. Patent Publication No. 2017/0118294 ("Verma"). Claims 7, 14, and 20 stand rejected under 35 U.S.C. § 103 as being obvious over Angelov in view of Hayashi and Robyak, and further in view of U.S. Patent Publication No. 2013/0041852 ("Ellis").
In response: The amendments to claims 1, 8 and 15 have provided a slight change to the scope of the claims, but the amendments are in line with the scope of the claimed invention. Thus, the argument to establish the prima facie case of obviousness is moot in the view of a change in scope of the claims. The prior art used to teach the previous claim set apply to the interpretation of the claims as recited, not of the information recited in the disclosure. If there are elements that define the claimed invention in the disclosure but are broadly stated in the claims, it is suggested the claims include the further details in the disclosure to move prosecution forward. 
The Applicant further argues: Taking independent claims 1, 8, and 15 as representative, Applicants respectfully maintain that Angelov, Hayashi, and Robyak, when considered in combination together as a whole, do not teach, suggest, or otherwise make obvious all elements recited therein. However, and without admitting the veracity of the rejections asserted in the Office Action, Applicants have amended independent claims 1, 8, and 15 to more clearly distinguish the functionality of the present invention over the art of record. 
In response: The amendments have required further search and consideration to recite a new grounds of rejection. Without further discussion on the arguments of the prior art used in the previous action, the new grounds of rejection define Mintz (recited in the rejection above) as an art that closely resembles the claimed invention. Thus, the claims have been rejected over the new grounds of rejection, where the claims remain rejected under the prior art.
In review of the amended claim language, a suggested amendment to overcome the prior art would involve the disclosed “BlueKeys”. The claims do recite the license tokens as “floating” licenses (See [0015]), but lack the recitation of the process to acquire usage information from the blockchain. The recitation in the claims to “extract” the information are clearly recited as functions in the process described in Figure 5 (See [0065]-[0068]). It has been determined that further recitation of the blockchain in the process of token management and usage analysis would move prosecution to overcome the prior art of record and move prosecution forward.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR R MARTINEZ-HERNANDEZ whose telephone number is (571)270-0658. The examiner can normally be reached M-F from 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERM/Examiner, Art Unit 3685


/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685